Appellees in their motion for rehearing contend that this court erred in holding that the deeds by William Reed to his granddaughters took effect before his death; and that therefore it follows that we were in error in the ruling that the declarations of William Reed, showing what his purpose and intention was after the date of the deeds, was not admissible. A further investigation of this question has strengthened us in the correctness of our original conclusion upon this subject. Under the doctrine of relation, when the contingency happens that entitles the grantee to possession of his evidence of title, all *Page 207 
rights acquired by the conveyance will relate back to the date of its execution.
In Parker v. Spencer, 61 Tex. 162, where the question arose whether or not limitation could be asserted under a deed which was not actually delivered, but was held by others as an escrow to be delivered when the purchase money was paid, it was said:
"It is objected that the deed from Everts to the Bomars was an escrow from 1854 to 1856; and therefore there was no connective and continuous holding under deed or deeds duly recorded. The conveyance was made and recorded and placed with an attorney to be delivered when the Bomars paid the balance of the purchase money, which became due in 1856. This purchase money was paid when it became due in 1856, and the deed was delivered. During the interim the Bomars were in the actual possession of the land, cultivating, using and enjoying the same, paying the taxes and claiming the same openly, notoriously, and adversely to appellants and all the world. Undoubtedly, when the money was paid and the deed was fully delivered, that delivery related back to the date when the Bomars purchased and went into possession."
In O'Kelley v. O'Kelley, 49 Massachusetts, 436, Chief Justice Shaw, speaking for the court, says: "A deed was made, executed, and acknowledged by the ancestor. The question was whether it was delivered so as to take effect and pass the estate. If it was delivered by the grantor to any person in his lifetime to be delivered to the grantee after his decease, it was a good delivery upon the happening of the contingency, and related back so as to divest the title of the grantor by relation from the first delivery."
We have fully considered the points raised in appellee's motion for rehearing, and it is overruled.
Motion overruled.